Title: Enclosure: William Davies to Beverley Randolph, 21 May 1790
From: Davies, William
To: Randolph, Beverley



Sir,
New York May 21st 1790.

In consequence of an Order of the House of Representatives, that the Commissioners of the General Board should report the

amount of the Claims of the several States, mr Gilman and mr Kean, Genl Irvine being absent, thought proper to report no. 1, which mr Madison calls a libel on the State. North Carolina and Georgia are also Stigmatized, but their Vengeance seems more particularly directed at Virginia. How far their own Speculations may have influenced their conduct, cannot be ascertained, but their zeal for the Assumption is well known. The House were so little pleased with the report, that they would not suffer it to be read and on the request of Mr FitzSimmons with the general assent of the members, the printers and short hand writers were desired not to publish it. I was at that time confined to my bed with sickness, but as soon as I was able I delivered to the Senators and Representatives the Remarks no. 2, a copy of which I also furnished the General Board. I have at the request of the Representatives made a Statement of the Claims of Virginia with explanatory remarks no. 3.
I have inclosed Copies of the Vouchers to which the two Commissioners refer in their report; the Indorsements in red Ink I have had made for their better explanation to you. The papers marked B to which the two Commissioners refer, I have not been able to get, but suppose they mean the General Accounts presented to mr Winder, one of which together with the protest they allude to, were presented to your Excellency at the time of the Transaction. I have the Honour to be &c.
William Davies
True Extracts from Colonel Davies’s letter to the governor,
Attest.Sam. Coleman A.C.C.
